
	
		I
		112th CONGRESS
		2d Session
		H. R. 6216
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2012
			Mr. Garamendi (for
			 himself, Mrs. Napolitano,
			 Ms. Sutton, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To strengthen Buy America requirements applicable to
		  airports, highways, high-speed rail, trains, and transit, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Make It In America, Create
			 Transportation Manufacturing Jobs in America Act.
		2.AirportsSection 50101(b) of title 49, United States
			 Code, is amended—
			(1)by striking
			 paragraphs (1) and (2);
			(2)by redesignating
			 paragraphs (3) and (4) as paragraphs (1) and (2), respectively; and
			(3)in paragraph (1)
			 (as so redesignated) by striking subparagraph (A) and inserting the
			 following:
				
					(A)the cost of components and subcomponents
				produced in the United States is—
						(i)more than 60
				percent of the cost of all components of the rolling stock, in the case of
				obligations made on or before December 31, 2011;
						(ii)more than 66
				percent of the cost of all components of the rolling stock, in the case of
				obligations made in the period beginning January 1, 2014, and ending December
				31, 2014;
						(iii)75 percent of
				the cost of all components of the rolling stock, in the case of obligations
				made in the period beginning January 1, 2015, and ending December 31, 2015;
				or
						(iv)85 percent of the
				cost of all components of the rolling stock, in the case of obligations after
				December 31, 2016;
				and
						.
			3.Highways and
			 roadwaysSection 313(b) of
			 title 23, United States Code, is amended to read as follows:
			
				(b)The Secretary may waive subsection (a) if
				the Secretary finds that including domestic material will increase the cost of
				the overall project by more than 25
				percent.
				.
		4.High speed
			 railSection 24405(a)(2) of
			 title 49, United States Code, is amended to read as follows:
			
				(2)The Secretary may waive paragraph (1) if
				the Secretary finds that including domestic material will increase the cost of
				the overall project by more than 25
				percent.
				.
		5.Amtrak
			 trainsSection 24305(f) of
			 title 49, United States Code, is amended by striking paragraph (4).
		6.Buses, light rail,
			 heavy railSection 5323(j)(2)
			 of title 49, United States Code, is amended—
			(1)by striking
			 subparagraphs (A) and (B);
			(2)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (A) and (B), respectively;
			 and
			(3)by striking
			 subparagraph (A)(i) (as so redesignated) and inserting the following:
				
					(i)the cost of
				components and subcomponents produced in the United States is—
						(I)more than 60 percent of the cost of all
				components of the rolling stock, in the case of obligations made on or before
				December 31, 2011;
						(II)more than 66 percent of the cost of all
				components of the rolling stock, in the case of obligations made in the period
				beginning January 1, 2014, and ending December 31, 2014;
						(III)75 percent of the cost of all components of
				the rolling stock, in the case of obligations made in the period beginning
				January 1, 2015, and ending December 31, 2015; or
						(IV)85 percent of the cost of all components of
				the rolling stock, in the case of obligations after December 31, 2016; and
						.
			
